DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given via electronic communication from Kurt M. Berger on November 11, 2021.
3.	The application has been amended as follows.

Claims
1.   (Currently Amended)  A system for dynamic selection of a plurality of transmission resources between a base station of a cell in a heterogeneous cellular network and a mobile terminal, the base station being configured to establish a link with the mobile terminal by accessing the plurality of transmission resources cognitively, wherein:
each of the base station and the mobile terminal have at least one first counter respectively associated with each of the plurality of transmission resources, a state of each first counter of the mobile terminal and a state of each first counter of the base station being characteristic of an availability of a corresponding transmission resource of the plurality of transmission resources with which the each first counter of the mobile terminal and the each first counter of the base station are associatedaaa state of a first counter of the base station, to select
the base station is configured to determine if the selected certain transmission resource is available, and if so, increment thecertain transmission resource and then transmit thecertain transmission resource to the mobile terminal using a beacon signal of a superframe on the selected certain transmission resource, and if not, not increment the 
the mobile terminal is configured to determine if the beacon signal is present on the selected certain transmission resource and if so, increment the first counter of the mobile terminal corresponding to the selected certain transmission resource, and if not, not increment the certain transmission resource, and not receive the data on the link, such that the base station and the mobile terminal select a same transmission resource to support the link.

2.   (Currently Amended) The system for dynamic selection of transmission resources according to claim 1, wherein the base station is further configured to increment the certain transmission resource when a signal level on the selected certain transmission resource is less than a predetermined threshold, and otherwise not increment the 

mobile terminal are each configured to estimate the transmission quality index of the selected certain transmission resource as thethe state of the the selected certain 

4.   (Currently Amended) The system for dynamic selection of transmission resources according to claim 2, wherein the base station and the mobile terminal are each configured to estimate the transmission quality index of the selected certain transmission resource from a prediction function having the state of the the state of the certain transmission resource as s, the prediction function being identical for the base station and for the mobile terminal.

5.   (Currently Amended) The system for dynamic selection of transmission resources according to claim 1, wherein each of the base station and the mobile terminal has at least one second counter associated with the each transmission resource of the plurality of transmission resources, thethe selected certaincounter of the base station, the state of the first counter of the mobile terminal, a state of a second counter of the base station, and a state of a second counter of the mobile terminal

6.   (Currently Amended) The system for dynamic selection of transmission resources according to claim 5, wherein:
when the base station determines that the selected certain transmission resource is not available, the base station is configured to increment thecertain transmission resource;
when the mobile terminal determines that the beacon signal is not present on the selected certain transmission resource, the mobile terminal is configured to increment thecertain transmission resource.

7.   (Currently Amended) The system for dynamic selection of transmission resources according to claim 6, wherein the base station and the mobile terminal are each configured to calculate the transmission quality index of the selected certain transmission resource as             
                
                    
                        C
                        1
                    
                    
                        C
                        1
                        +
                        C
                        2
                    
                
            
         in which C1 is thethe state of the first counter of the mobile terminal corresponding to the selected certain transmission resource, and C2 is thethe state of the second counter of the mobile terminal corresponding to the selected certain transmission resource. 

transmission quality index of the selected certain
            
                
                    
                        C
                        1
                    
                    
                        C
                        1
                        +
                        C
                        2
                    
                
                +
                 
                α
                 
                
                    
                        
                            
                                
                                    
                                        log
                                    
                                    ⁡
                                    
                                        t
                                    
                                
                            
                            
                                C
                                1
                                +
                                C
                                2
                            
                        
                    
                    
                
            
        
in which C1 is thethe state of the first counter of the mobile terminal and C2 is thethe state of the second counter of the mobile terminal corresponding to the selected certain transmission resource, α is a positive parameter, and t is a temporal index incremented at each superframe.

9.   (Currently Amended) The system for dynamic selection of transmission resources according to claim 1, wherein when the base station or the mobile terminal determine that an error rate on the selected certain transmission resource is higher than a predetermined threshold value, the base station or the mobile terminal is configured to increment a particular second counter associated with the selected certain transmission resource.

10.   (Currently Amended) The system for dynamic selection of transmission resources according to claim 9, wherein the base station and the mobile terminal are each configured to calculate the transmission quality index of the selected certain            
                
                    
                        C
                        1
                    
                    
                        C
                        1
                        +
                        C
                        '
                        2
                    
                
            
          in which C1 is the state of the the state of the first counter of the mobile terminal corresponding to the selected certain transmission resource and C’2 is a state of aa state of a second counter of the mobile terminal corresponding to the selected certain transmission resource.

Allowable Subject Matter
4.	Claims 1-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
In consideration of the amended claims to claim distinct counters, namely a first counter of a base station and a first counter of a mobile terminal, as indicated by the Examiner in the Office Action mailed on June 11, 2021, and further in view of the arguments received in the Office on September 9, 2021 in response to the mailed Office Action, Examiner is of the opinion the Allowance of the Application is made clear in the record.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474